17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Daniel Marion SCHROYER, Plaintiff-Appellant,v.Lynn C. ARMENTROUT;  Robert Jett;  Ronald Brinkley;  DoctorMcNeil;  Edward W. Murray;  O.T. Bristow;  LarryFunk;  R.B. Kessler, Defendants-Appellees.
No. 93-6674.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 10, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  B. Waugh Crigler, Magistrate Judge.  (CA-92-464-R, CA-92-540-R).
Daniel Marion Schroyer, appellant pro se.
J. Ross Newell, III, Timberlake, Smith, Thomas & Moses, P.C., Staunton, VA;  Charles Franklin HIlton, Marshall Howard Ross, Wharton, Aldhizer & Weaver, Harrisonburg, VA;  Karen Lynn Lebo, Office of the Atty. Gen. of Virginia, Richmond, VA, for appellees.
W.D.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and his motion for reconsideration.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Schroyer v. Armentrout, No. CA-92-464-R (W.D. Va.  Apr. 28, 1993, June 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Additionally, we deny Appellant's motion for production of documents